Per curiam.
Respondent Alvin C. McDougald has petitioned for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon his admissions of fact and conduct in violation of Standard Nos. 4, 22, 23, 44, and 45 of the State Bar of Georgia Rule 4-102.
Respondent, in his petition, requests that this Court accept his voluntary surrender of his license to practice law.
In light of the above and in view of the recommendation of the Review Panel of the State Disciplinary Board that Respondent be allowed to surrender his license to practice law, it is directed that he be allowed to surrender his license. Before any reinstatement petition is granted, he must comply with the reinstatement rules of the State Bar of Georgia in effect at such time.
There is also docketed in this Court by the Review Panel of the State Disciplinary Board of the Supreme Court of Georgia, Docket Nos. 713, 714, 715, and 716. In the Matter of Alvin C. McDougald, wherein same or similar charges are set forth. Respondent has in each of these cases requested acceptance by this Court of the voluntary surrender of his license to practice law.
In view of this Court’s acceptance of the voluntary surrender of his license to practice law in Supreme Court Docket No. 693, we direct that the proceedings in Supreme Court Docket Nos. 713, 714, 715, and 716 be returned to the State Bar Disciplinary Board to be placed upon the inactive docket and reactivated in the event Mr. Mc-Dougald ever petitions for reinstatement to the practice of law in the State of Georgia.
Application for voluntary surrender of license is granted.

All the Justices concur.